Case 1:21-md-02989-CMA Document 315 Entered on FLSD Docket 05/21/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to All Actions

                                                ORDER

            In the April 19, 2021 Case Management Order [ECF No. 209], the Court invited attorneys

   involved in the non-federal securities actions to submit applications for Plaintiffs’ lead counsel by

   April 26, 2021. (See id. 2). Thereafter, the Court followed the procedure outlined in that Order

   and entered a Case Management Order [ECF No. 310], establishing Plaintiffs’ claim and

   leadership structure; appointing counsel to designated leadership roles in this multidistrict

   litigation; and assigning Plaintiffs’ leadership duties. (See generally May 18, 2021 Order).

   Relevant here, the Court appointed Mr. Dennis S. Ellis of Browne George Ross O’Brien Annaguey

   & Ellis to the Steering Committee. (See id. 3).

            Presently, Mr. Ellis apprises the Court he “respectfully decline[s] the appointment[,]”

   stating he “typically reserves that level of commitment to acting in a first-chair capacity in high-

   stakes commercial litigation matters[.]” (Appl. Replace Mr. Ellis with Matthew L. Venezia on

   Pls.’ Steering Committee [ECF No. 312] 1 (alterations added)). Mr. Ellis asks the Court “[a]s an

   alternative, . . . that Mr. [Matthew L.] Venezia replace [him] on the [Steering Committee].” (Id. 2

   (alterations added)). In addition, Jason S. Rathod of Migliaccio & Rathod LLP submitted an

   Application [ECF No. 313] for the “vacated seat” on the Steering Committee (Rathod’s Appl. 2),
Case 1:21-md-02989-CMA Document 315 Entered on FLSD Docket 05/21/2021 Page 2 of 2

                                                     CASE NO. 21-2989-MDL-ALTONAGA/Torres


   and Melissa R. Emert submitted a Renewed Application [ECF No. 314] for a Steering Committee

   position.

          The Court declines to entertain new applicants seeking appointment to the Steering

   Committee. The Committee has not expressed a need to fill Mr. Ellis’s previously held position.

          Accordingly, the Court ACCEPTS Dennis S. Ellis’s resignation. The Steering Committee

   shall be comprised of those attorneys previously appointed:

          Committee Chair:                 Roy T. Willey, IV
                                           Anastopoulo Law Firm, LLC
                                           32 Ann Street
                                           Charleston, South Carolina 29403

          Committee Members:               Gabriel A. Assaad
                                           McDonald Worley, PC 1770
                                           St. James St., Suite 100
                                           Houston, Texas 77056

                                           Jeffrey A. Klafter
                                           Klafter Lesser LLP
                                           2 International Drive, Suite 350
                                           Rye Brook, New York 10573

                                           Maurice D. Pessah
                                           Pessah Law Group, PC
                                           661 N Harper Avenue, Suite 208
                                           West Hollywood, California 90048

          DONE AND ORDERED in Miami, Florida, this 21st day of May, 2021.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

   cc:    counsel of record; pro se Plaintiffs




                                                     2
